July 14, 2011 Ms. Jennifer Thompson Accounting Branch Chief United States Securities and Exchange Commission treet, NE Mail Stop 3561 Washington, D.C.20549-3561 RE:Calpine Corporation Form 10-K for Fiscal Year Ended December31, 2010 Filed February18, 2011 File No. 001-12079 Dear Ms. Thompson: We are in receipt of your letter dated July 11, 2011 requesting information concerning the Calpine Corporation Form 10-K for the Fiscal Year Ended December 31, 2010. We have begun to gather the requested information in response to this request; however, due to the volume of information requested and the current demands required to complete our Form 10-Q filing as of June 30, 2011, we respectfully request additional time to submit a complete response to the Staff’s questions and information request. If acceptable, we would like to request a time up to August 10, 2011, but we will respond as soon as all of the requested information can be gathered and reviewed. We appreciate your consideration to this matter. If you have any questions concerning our request, please do not hesitate to contact me at (832) 325-1537. Best regards, /s/ JIM D. DEIDIKER Jim D. Deidiker Senior Vice President and Chief Accounting Officer cc: Zamir Rauf, EVP and Chief Financial Officer W. Thaddeus Miller, EVP and Chief Legal Officer
